NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DEPARTMENT OF REVENUE o/b/o                   )
JASON THOMAS LIENHART,                        )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D13-1752
                                              )
KIMBERLY MARIE SECOR,                         )
                                              )
              Appellee.                       )
                                              )

Opinion filed September 12, 2014.

Appeal from the Circuit Court for Pasco
County; Kimberly A. Campbell and
Patricia A. Muscarella, Judges.

Pamela Jo Bondi, Attorney General, and
William H. Branch, Assistant Attorney
General, Tallahassee, for Appellant.

No appearance for Appellee.


CASANUEVA, Judge.

              The Department of Revenue (the Department), on behalf of the custodial

father, Jason Thomas Lienhart, filed a motion in the circuit court to establish ongoing

and retroactive child support obligations of the noncustodial mother, Kimberly Marie

Secor, for the parties' two minor children. The circuit court denied the Department's

motion, finding that a prior administrative order on child support necessitated the filing of
a supplemental petition for modification in that administrative case. Because the circuit

court possessed jurisdiction and should have considered the Department's motion to

establish ongoing and retroactive child support obligations, we reverse for further

proceedings under section 409.2563(10)(c), Florida Statutes (2012).

               In 2010, the father filed a petition to determine paternity and for related

relief in the circuit court after the parties' two children, who had been residing with the

mother, began residing with the father. The father's petition to determine paternity was

granted, and the court reserved jurisdiction on the issue of child support. Thereafter,

the Department, on behalf of the father, filed a motion to establish ongoing and

retroactive child support obligations of the noncustodial mother. At the hearing on the

Department's motion, the father testified regarding employment and income, and a child

support guidelines worksheet was admitted in evidence. The mother did not appear at

the hearing.

               In an order dated August 29, 2012, the circuit court denied the

Department's motion, finding that the prior administrative order on child support

necessitated the filing of a supplemental petition for modification in that administrative

case.1 The Department filed a motion to vacate the order, arguing that the prior

administrative order on child support was from a separate administrative case, the

support obligations imposed against the father in the administrative case had



               1
               This issue was not raised or discussed at the hearing, nor was the court's
ruling explained in the order beyond the following statement: "Petitioner was ordered to
pay support to Respondent in 2005DR4174, thus necessitating the filing of a
Supplemental Petition for Modification." However, we must assume that the circuit court
determined it lacked jurisdiction to consider the Department's motion due to the
existence of the prior administrative order on child support, requiring the Department to
proceed administratively with a petition for modification.


                                             -2-
terminated, and the circuit court had jurisdiction to order child support. The motion to

vacate was denied after a hearing.

              The issue raised on appeal involves a question of law, which we review de

novo. Bakerman v. Bombay Co., 961 So. 2d 259, 261 (Fla. 2007). Section 409.2563

provides an administrative "procedure for establishing child support obligations in Title

IV-D cases in a fair and expeditious manner when there is no court order of support."

§ 409.2563(2)(a). "An administrative support order rendered under [section 409.2563]

has the same force and effect as a court order and remains in effect until modified by

the [D]epartment, vacated on appeal, or superseded by a subsequent court order."

§ 409.2563(11). However, "[i]t is not the Legislature's intent to limit the jurisdiction of

the circuit courts to hear and determine issues regarding child support,"

§ 409.2563(2)(a), and "[c]hild support obligations may also be determined by the circuit

court," Dep't of Revenue ex rel. Gauthier v. Hoover, 40 So. 3d 99, 101 (Fla. 5th DCA

2010) (citing § 409.2563(2)(a)).

              It is well established that a circuit court lacks jurisdiction to vacate or

retroactively affect an administrative child support order entered pursuant to section

409.2563 administrative proceedings. Dep't of Revenue ex rel. Chamberlain v.

Manasala, 982 So. 2d 1257, 1259 (Fla. 1st DCA 2008); Dep't of Revenue ex rel. Chevor

v. Mohomed, 996 So. 2d 900, 901-02 (Fla. 5th DCA 2008). However, a circuit court

does have the power to issue a superseding order changing support obligations

prospectively. Hoover, 40 So. 3d at 102; Manasala, 982 So. 2d at 1259. Authority for

this modification by a circuit court is found in section 409.2563(10)(c), which states:

              A circuit court of this state, where venue is proper and the
              court has jurisdiction of the parties, may enter an order



                                             -3-
              prospectively changing the support obligations established in
              an administrative support order, in which case the
              administrative support order is superseded and the court’s
              order shall govern future proceedings in the case. Any
              unpaid support owed under the superseded administrative
              support order may not be retroactively modified by the circuit
              court, except as provided by s. 61.14(1)(a), and remains
              enforceable by the [D]epartment, by the obligee, or by the
              court. In all cases in which an administrative support order
              is superseded, the court shall determine the amount of any
              unpaid support owed under the administrative support order
              and shall include the amount as arrearage in its superseding
              order.

See Dep't of Revenue ex rel. Proveaue v. Williams, 74 So. 3d 115, 116 (Fla. 1st DCA

2011) ("The provisions of section 409.2563 provide for a circuit court's prospective

modification of child support payments originally established by administrative support

order.").

              In the case on appeal, the Department's motion did not seek to

retroactively alter the prior administrative child support order, which obligated the father

to pay child support. The support obligations imposed on the father in the

administrative proceeding had previously terminated pursuant to the terms of a "Final

Administrative Order Suspending Support Obligations."2 Although any arrearages the


              2
                  The order states, in part:
              C. The support obligations suspended by this order shall
              remain suspended for up to one year, during which time they
              may be reinstated prospectively, after notice, if the [father]
              stops living with the children. If the support obligations are not
              reinstated during the one year period, then they will terminate
              without additional action by DOR.
              D. DOR=s file in this matter will be closed upon administrative
              termination of the support obligations, unless at such time
              there is outstanding past-due support owed. If past-due
              support is owed after one year from the date of this order,
              DOR=s file in this matter will be closed upon satisfaction of the
              outstanding past-due amount.


                                               -4-
father owed for support did not terminate pursuant to the terms of the administrative

order, in the case of a superseded administrative order, any past-due support obligation

will not be retroactively modified and will remain enforceable. See § 409.2563(10)(c).

Thus, though a prior administrative support order remains in effect pertaining to the

arrearage amount the father owes, see § 409.2563(11), the circuit court had the

authority to enter a subsequent court order establishing the mother's child support

obligations, see § 409.2563(10)(c); Williams, 74 So. 3d at 116.

              Because the relief requested by the Department falls within the circuit

court's authority as provided in section 409.2563, the circuit court possessed jurisdiction

to consider the Department's motion and should have treated the same as filed

pursuant to section 409.2563(10)(c). We reverse and remand for further proceedings.

              Reversed and remanded.




NORTHCUTT and WALLACE, JJ., Concur.




                                           -5-